Case 2:19-cv-01150-JDC-KK Document 1-1 Filed 09/03/19 Page 1of1PageID#: 15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 02/19)

 

I. (a) PLAINTIFFS
Nicole Edwards

(b) County of Residence of First Listed Plaintiff

Orleans

(EXCEPT IN U.S. PLAINTIFF CASES)

AShnitomeaguehane. Address, and Telephone Number)
2901 Division Street, Suite 201

Metairie, LA 70002

DEFENDANTS

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

City of Lake Charles, Chief of Police Shawn Caldwell, et al

Calcasieu

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (If Known)

 

0. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

  

   

    

 

  
 
 
 

  

 
 

  

 

 

 
 

 
        

    

(For Diversity Cases Only) and One Box for Defendant)
O 1. US. Government $3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State G1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O02 US. Government 4 Diversity Citizen of Another State 42 © 2 Incorporated and Principal Place O35 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation o6 76
Foreign Country
T (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
a © 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability CO) 367 Health Care/ 0 400 State Reapportionment
J 150 Recovery of Overpayment |O 320 Assault, Libel & Pharmaceutical CGR REC 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyright OG 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability ( 830 Patent 1 450 Commerce
O 152 Recovery of Defaulted Liability { 368 Asbestos Personal O 835 Patent - Abbreviated 1 460 Deportation
Student Loans & 340 Marine Injury Product New Drug Application |G 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademar! Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY fF: EARS Ro SOCIAL SEOURTE Y= )) 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud 1 710 Fair Labor O 861 HIA (1395: 485 Telephone Consumer
© 160 Stockholders’ Suits 1 355 Motor Vehicle © 371 Truth in Lending Act G 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) [CI 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 7 864 SSID Title XVI 1 850 Securities/Commodities/
© 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act C1 865 RSI (405(g)) Exchange
C1 362 Personal Injury - Product Liability CI 751 Family and Medical OF 890 Other Statutory Actions

 
 

0 210 Land Condemnation
© 220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Torts to Land

©) 245 Tort Product Liability

( 290 All Other Real Property

 

 

   
  

3 RICH

& 440 Other Civil Rights

0] 441 Voting

O 442 Employment

© 443 Housing/
Accommodations

O 445 Amer. w/Disabilities -
Empioyment

O) 446 Amer. w/Disabilities -
Other

O) 448 Education

  

PRISONERIPRTERION

Habeas Corpus:

( 463 Alien Detainee

© 510 Motions to Vacate

Sentence

O 530 General

1 535 Death Penalty
Other:

© 540 Mandamus & Other

1 550 Civil Rights

1 555 Prison Condition

C1 560 Civil Detainee -

Conditions of

Confinement

 

 

 

| 790 Other Labor Litigation

Leave Act

0 791 Employee Retirement
Income Security Act

 

O 462 Naturalization Application
O) 465 Other Immigration
Actions

 

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

} 871 IRS—Third Party
26 USC 7609

 
 

 

CO 891 Agricultural Acts

0 893 Environmental Matters

OG 895 Freedom of Information
Act

O 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

CG 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in

One Box Only)

M1 Original O12 Removed from C1 3  Remanded from O14 Reinstatedor O 5 Transferred from © 6 Multidistrict G 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

HES cs SPOY gnder which you are filing (Do not cite jurisdictional statutes uniess diversity):

 

 

Bnef description of cause:
Excessive Force y Police Officer

 

 

 

 

 

VIL REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Myes ONo
Vil. RELATED CASE(S)
IF ANY (See instructions): JUDGE / DOCKET NUMBER
DAT, 19 SIGi OF ATTORNEY OF RECORD
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
